DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 6/8/2021, 6/8/2021, and 3/24/2021 are being considered by the examiner.

Response to Amendment
	Applicant's amendment filed 4/22/2021 has been received and entered into record. As a result, claims 10 and 11 have been amended. Therefore, claims 10-27 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski et al. ("Poplawski") [U.S. Pub. 2018/0074471] in view of Richmond [U.S. Pub. 2013/0123991] further in view of Minezawa et al. ("Minezawa") [JP 2014-217071, Translation provided by Applicant].

With regard to claim 10, Poplawski teaches an air conditioning system ("HVAC equipment [par. 0002]") comprising: 
a first air conditioner ("HVAC equipment 211 including … air conditioning unit [par. 0018]"); 
a second air conditioner (see [fig. 2] where HVAC Control (311) controls second HVAC equipment in the manner that (211) control first HVAC equipment [pars. 0018 and 0024]); 
a first operation terminal [fig. 2: Thermostat 1 (210)] capable of operating the first air conditioner (see [fig. 2] where Thermostat 1 (210) is used to operate HVAC Control Relays (211)); 
a second operation terminal [fig. 2: Thermostat 2 (310)] capable of operating the second air conditioner (see [fig. 2] where Thermostat 2 (310) is used to operate HVAC Control Relays (311)); and 
a portable terminal application ("mobile device 10 [par. 0022]" and [fig. 3: Load Application on Mobile Device (401)]) to receive, from the first operation terminal ("transmission of configuration information 300 from a first thermostat 210 [par. 0020]" and "transmit the configuration data 300 to Wi-Fi 220. According to previous programming, the Wi-Fi router 220 will transmit the configuration data either to mobile device 10 [par. 0022]"), first setting information formed from first information for operating the first air conditioner ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]") or the second air conditioner and 
second information that is information on the first operation terminal ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor  or the second operation terminal, 
to generate transmission information on the basis of the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]"), and to transmit the transmission information to the second operation terminal ("transmission of configuration information 300 from a first thermostat 210 to a second thermostat 310 [par. 0020]"), 
wherein the first operation terminal and the second operation terminal each comprise a remote controller display unit to display the first setting information (see [fig. 1] where each thermostat has a display (212) and controls an HVAC remotely (211). Where the configuration data includes data that can be displayed such as temperature setting, time of day setting, outdoor temperature, scheduling data [par. 0021]),
wherein the portable terminal is configured to transmit one of a transmission request signal or a change request signal to at least one of the first operational terminal and the second operational terminal ("a button in application under the control of the mobile device 10 is activated in order to transmit the configuration data 300 … the configuration data 300 is then transmitted to the second thermostat [par. 0022]" and "the application puts the target into receptive mode [par. 0026]" and "the target thermostat 310 updates the copy [par. 0027];" the step of receiving/updating the configuration data is considered a change to the configuration data), 
the transmission request signal being a signal requesting transmission of the first setting information, and the change request signal being a signal requesting a change in the first setting information ("a button in application under the control of the mobile device 10 is activated in order to transmit the configuration data 300 … the configuration data 300 is then transmitted to the second thermostat [par. 0022]" and "the application puts the target into receptive mode [par. 0026]" and "the target thermostat 310 updates the copy [par. 0027];" the signal that initiates the target thermostat to allow an update to the configuration data is considered the signal requesting a change).
	Although Poplawski teaches where the portable terminal can obtain the first setting information and the second information and transmit the transmission information to the second operation terminal using the portable terminal in tandem with an application (as shown above), Poplawski does not explicitly teach where the portable terminal itself receives and transmits the various information. 
a portable device can transfer information between a first and second operation terminal ("configuration information and schedules can be copied from a Base Unit 20 into a UI Unit 30 by selecting a user option on the UI Unit 30. This allows Base Units 20 to be "cloned" from a source Base Unit 20 [par. 0067]" and "The UI unit 30 can function as a wireless remote control for other devices [par. 0078]" and "sending configuration settings to remote devices [par. 0079]"). 
	Richmond further teaches, "In some cases two or more thermostats use the same or similar configuration settings and schedules. It would be convenient to have a means to easily copy the same settings and schedule to multiple units [par. 0021]."
	Because Poplawski teaches where various techniques can be used when transferring information between a first and second operation terminal using a portable terminal [par. 0022], and Richmond teaches where a portable terminal can be used to directly interface (wired or remote) with a first and second operation terminal to easily copy information, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the portable terminal of Poplawski to transfer the information directly. One of ordinary skill in the art would have realized that either technique of Poplawki or Richmond would allow the portable device to transfer information between the first and second operation terminals and using the direct technique of Richmond (as opposed to the portable terminal using a cloud based application as taught by Poplawski) would predictably result in allowing the portable terminal to transfer the information between operation terminals easily. 
	Although Poplawki teaches where the first operation terminal and the second operation terminal are each configured to display various indications [par. 0028 and fig. 4-7], the combination does not explicitly teach wherein the first operation terminal and the second operation terminal are each configured to transmit a disapproval response signal to the portable terminal that either disapproves reception of the first setting information when the transmission request signal is received when the first setting information is displayed on a corresponding one of the remote control display units or disapproves change of the first setting information when the change request signal is received when the first setting information is displayed on the corresponding one of the remote control display units.
	In an analogous art (remote control) Minezawa teaches transmitting a disapproval response signal to a portable terminal that disapproves change of a first setting information when a change request signal is received when the first setting information is directly input on the remote control 
	Minezawa further teaches, "it is possible to reduce the burden on the device due to the remote operation immediately after the direct operation. For example, when a cooling operation is instructed by remote control immediately after an instruction for heating operation is given by direct operation, the device must frequently switch the operation mode, resulting in an excessive load. However, by giving priority to the direct operation and providing a constant prohibition period for remote control, it is possible to control the device to be operated safely [par. 0152]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Minezawa's teachings of a disapproval response signal, in the system of Poplawski, for the benefit of avoiding conflict between a user directly inputting a setting (such a temperature or call for heating/cooling) and a user remotely inputting a setting, allowing the system to operate safely. 
Additionally, Minezawa teaches, "When the instruction is received in a prohibited period which is set with the fact that the air conditioning system 104 is directly operated by a user [solution]." It is well known in the art that when a setting is directly input by a user, a display is displaying the setting, e.g., set temperature, heating/cooling mode. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have initiated the prohibition period to be simultaneous with displaying the setting information, since displaying of the setting information would predictably occur when a user directly inputs the setting information, thus allowing the system to still initiate the prohibition period in response to user input. 
	Note: claim is presented in the alternative.

With regard to claim 12, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the transmission information includes the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, 

With regard to claim 14, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the transmission information includes second setting information generated on the basis of the first setting information ("It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310 [par. 0024];" the configuration for the target thermostat <second setting information> is based on the configuration of the source thermostat <first setting information>). 

With regard to claim 16, the combination above teaches the air conditioning system according to claim 14. Poplawski in the combination further teaches wherein the portable terminal retains a plurality of pieces of the first setting information and the second setting information of the first air conditioner ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 … A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10  [par. 0013]"); and
a plurality of pieces of the first setting information and the second setting information of the second air conditioner [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)]. 

With regard to claim 18, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the portable terminal comprises a portable terminal display operation unit [fig. 1: Touch Screen Display (15)] to display the first setting information ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 [par. 0013]" and "Mobile devices 10, 318 may be used to supplement the operation as described in this system and may be used to alter the configuration data or configuration settings of any of the thermostats 210, 310 [par. 0024]") and 
 to receive change in the first setting information ("when an instruction input by the direct operation panel [par. 0142]"), and 
when receiving the disapproval response signal ("the controller 100 returns a response including an environmental parameter indicating that the remote control is rejected due to the direct operation of the device [par. 0150]"), the portable terminal performs at least one of 
restriction of the change in the first setting information using the portable terminal display operation unit, and 
display of a state to the effect that reception of the first setting information is disapproved ("the control unit 307 of the terminal device 40 displays on the LCD 324 a result of the instruction, that is, a fact that the process corresponding to the instruction has not been performed  [par. 0151]") or
that change in the first setting information is disapproved on the portable terminal display operation unit.
	Note: claim is presented in the alternative. 

Claims 19, 21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond in view of Minezawa further in view of Kitade et al. ("Kitade") [U.S. Pub. 2020/0033019].

With regard to claim 19, the combination of Poplawski, Richmond and Minezawa teaches the air conditioning system according to claim 10. Although Poplawski in the combination further teaches wherein the first information and the second information include: 
information on a model name and a serial number of the first operation terminal and the second operation terminal [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)],
the combination does not explicitly teach information on a modal name and serial number of indoor and outdoor units connected to the first and second operation terminals. 
In an analogous art (), Kitade teaches information on a model name and a serial number of an indoor unit and outdoor unit to which a first operation terminal is connected and an indoor unit and outdoor unit to which a second operation terminal is connected ("The storage units 51c and 52c are, for example, EEPROMs. The storage units 51c and 52c store, for example, serial numbers unique to the printed circuit boards 51p and 52p, product model codes, and model numbers of the outdoor unit 51 
	Because Poplawski teaches using model name and serial number to determine compatibility [pars. 0025-0026], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kitade's teachings of including model name and serial number of a plurality of units of the system, with the teachings of Poplawski, for the benefit of insuring compatibility across various units of the system. 

	With regard to claims 21, 23, 25, and 27, the combination above teaches claim 19. Claims 21, 23, 25, and 27 recite limitations having the same scope as those pertaining to claim 19; therefore, claims 21, 23, 25, and 27 are rejected along the same grounds as claim 19.

Claims 11, 13, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond further in view of Inoue [U.S. Pub. 2020/0088435].

With regard to claim 11, Poplawski teaches an air conditioning system ("HVAC equipment [par. 0002]") comprising: 
a first air conditioner ("HVAC equipment 211 including … air conditioning unit [par. 0018]"); 
a second air conditioner (see [fig. 2] where HVAC Control (311) controls second HVAC equipment in the manner that (211) control first HVAC equipment [pars. 0018 and 0024]); 
a first operation terminal [fig. 2: Thermostat 1 (210)] capable of operating the first air conditioner (see [fig. 2] where Thermostat 1 (210) is used to operate HVAC Control Relays (211)); 
a second operation terminal [fig. 2: Thermostat 2 (310)] capable of operating the second air conditioner (see [fig. 2] where Thermostat 2 (310) is used to operate HVAC Control Relays (311)); and 
a portable terminal application ("mobile device 10 [par. 0022]" and [fig. 3: Load Application on Mobile Device (401)]) to receive, from the first operation terminal ("transmission of configuration information 300 from a first thermostat 210 [par. 0020]" and "transmit the configuration data 300 to , first setting information formed from first information for operating the first air conditioner ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]") or the second air conditioner and 
second information that is information on the first operation terminal  ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]") or the second operation terminal, 
to generate transmission information on the basis of the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]"), and to transmit the transmission information to the second operation terminal ("transmission of configuration information 300 from a first thermostat 210 to a second thermostat 310 [par. 0020]").
Although Poplawski teaches where the portable terminal can obtain the first setting information and the second information and transmit the transmission information to the second operation terminal using the portable terminal in tandem with an application (as shown above), Poplawski does not explicitly teach where the portable terminal itself receives and transmits the various information. 
	In an analogous art (AC control), Richmond teaches where a portable device can transfer information between a first and second operation terminal ("configuration information and schedules can be copied from a Base Unit 20 into a UI Unit 30 by selecting a user option on the UI Unit 30. This allows Base Units 20 to be "cloned" from a source Base Unit 20 [par. 0067]" and "The UI unit 30 can 
	Richmond further teaches, "In some cases two or more thermostats use the same or similar configuration settings and schedules. It would be convenient to have a means to easily copy the same settings and schedule to multiple units [par. 0021]."
	Because Poplawski teaches where various techniques can be used when transferring information between a first and second operation terminal using a portable terminal [par. 0022], and Richmond teaches where a portable terminal can be used to directly interface (wired or remote) with a first and second operation terminal to easily copy information, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the portable terminal of Poplawski to transfer the information directly. One of ordinary skill in the art would have realized that either technique of Poplawki or Richmond would allow the portable device to transfer information between the first and second operation terminals and using the direct technique of Richmond (as opposed to the portable terminal using a cloud based application as taught by Poplawski) would predictably result in allowing the portable terminal to transfer the information between operation terminals easily. 
Although Poplawski teaches wherein the first operation terminal and the second operation terminal each comprise an indicator in response to a request from the portable terminal [figs. 4-7], 
the combination does not explicitly teach where the portable terminal is configured to send a confirmation request signal to a selected operation terminal selected from the first operation terminal and the second operation terminal to confirm that the selected operation terminal is connected to the portable terminal, and 
the selected operation terminal is further configured to cause the indicator associated with the selected operation terminal to blink after the selected operation terminal is connected to the portable terminal the selected operation terminal receives the confirmation request signal from the portable terminal.
In an analogous art (AC control), Inoue teaches a where a portable terminal is configured to send a confirmation request signal to a selected unit selected from a first unit and a second unit to confirm that the selected unit is connected to the portable terminal ("The user performs an operation on the app's screen to select the air conditioner 12, which is the device to be paired, from the list being displayed (S15). When the air conditioner 12, which is the device to be paired, has been selected, the mobile terminal 14 transmits, to the air conditioner 12, a notification signal indicating that the air , and 
the selected unit is further configured to cause the indicator associated with the selected unit to blink after the selected unit is connected to the portable terminal the selected unit receives the confirmation request signal from the portable terminal ("When the air conditioner 12, which is the device to be paired, has been selected, the mobile terminal 14 transmits, to the air conditioner 12, a notification signal indicating that the air conditioner 12 has been selected [par. 0071]" and "Upon receiving the notification signal from the mobile terminal 14, the air conditioner 12 causes the LED lamp 25-1 of the display 25 to blink in a pattern A [par. 0072]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Poplawski's teachings of first and second operation terminals, with the concept of using an indicator to blink as taught by Inoue, for the benefit of allowing a user to determine when a proper connection has been made. Further, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have placed the indicator on a respective thermostat of Poplawski (mapped to the operation terminal) since one having ordinary skill in the art would recognize that the indicator could be rearranged on various parts of the system and specifically placing the indicator on the thermostat of Poplawski would predictably allow a user to visually determine when a proper connection has been made. 

With regard to claim 13, the combination above teaches the air conditioning system according to claim 11. Poplawski in the combination further teaches wherein the transmission information includes the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]"). 

With regard to claim 15, the combination above teaches the air conditioning system according to claim 11. Poplawski in the combination further teaches wherein the transmission information includes second setting information generated on the basis of the first setting information ("It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310 [par. 0024];" the configuration for the target thermostat <second setting information> is based on the configuration of the source thermostat <first setting information>). 

With regard to claim 17, the combination above teaches the air conditioning system according to claim 15. Poplawski in the combination further teaches wherein the portable terminal retains a plurality of pieces of the first setting information and the second setting information of the first air conditioner ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 … A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10  [par. 0013]"); and 
a plurality of pieces of the first setting information and the second setting information of the second air conditioner [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)]. 

Claims 20, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond in view of Inoue further in view of Kitade.

With regard to claim 20, the combination of Poplawski, Richmond and Inoue teaches the air conditioning system according to claim 11. Although Poplawski in the combination further teaches wherein the first information and the second information include: 
information on a model name and a serial number of the first operation terminal and the second operation terminal [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)],
the combination does not explicitly teach information on a modal name and serial number of indoor and outdoor units connected to the first and second operation terminals. 
information on a model name and a serial number of an indoor unit and outdoor unit to which a first operation terminal is connected and an indoor unit and outdoor unit to which a second operation terminal is connected ("The storage units 51c and 52c are, for example, EEPROMs. The storage units 51c and 52c store, for example, serial numbers unique to the printed circuit boards 51p and 52p, product model codes, and model numbers of the outdoor unit 51 and the indoor unit 52, respectively [par. 0055]" and "The information reception unit 22a receives, via the communication unit 21, information transmitted from the local controllers 10a, 10b, . . . and stores the information in the storage unit 23. Examples of the information received by the information reception unit 22a include air conditioner information, abnormality report data, and daily report data. The air conditioner information is information about the air conditioner 50, such as a model number, a model code, a model name, and an installation place [par. 0071]").
Because Poplawski teaches using model name and serial number to determine compatibility [pars. 0025-0026], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kitade's teachings of including model name and serial number of a plurality of units of the system, with the teachings of Poplawski, for the benefit of insuring compatibility across various units of the system.

With regard to claim 22, 24, and 26, the combination above teaches claim 20. Claims 22, 24, and 26 recite limitations having the same scope as those pertaining to claim 20; therefore, claims 22, 24, and 26 are rejected along the same grounds as claim 20. 

Response to Arguments
Applicant's arguments with respect to claim 10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Minezawa is now relied upon to teach the limitations regarding the change request signal. 
Applicant's argument with response to claim 11 have been considered but are not persuasive. 
Applicant argues that examiner relies upon the mobile terminal 14 in Inoue as showing the recited portable terminal and the remote control 15 in Inoue as showing a recited operational terminal 
To clarify examiner's position and as presented in the rejection of claim 11 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Poplawski's teachings of first and second operation terminals, with the concept of using an indicator to blink as taught by Inoue, for the benefit of allowing a user to determine when a proper connection has been made. Further, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have placed the indicator on a respective thermostat of Poplawski (mapped to the operation terminal) since one having ordinary skill in the art would recognize that the indicator could be rearranged on various parts of the system and specifically placing the indicator on the thermostat of Poplawski would predictably allow a user to visually determine when a proper connection has been made. Thus, the combination of Poplawski and Inoue teaches where the first and second operation terminals of Poplawski comprise said indicators. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119